Citation Nr: 1818252	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to November 1969, with service in Vietnam.  He was awarded a Purple Heart medal, the Army Commendation medal, and a Bronze Star medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in December 2010.  A transcript of that proceeding has been associated with the claims file.

This case was remanded in February 2011, August 2014, March 2016, and August 2017 for additional development.  To the extent possible that development has been completed.

The issues of entitlement to service connection for headaches and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's gout is related to active service, or caused or aggravated by his service-connected diabetes.


CONCLUSION OF LAW

The criteria to establish service connection for gout have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a February 2008 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in December 2010.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in February 2011, August 2014, March 2016, and August 2017 to obtain outstanding VA medical records and obtain opinions regarding the Veteran's gout disability.  VA medical records were obtained in June 2015, August 2015, September 2016, August 2017, and February 2018, and VA opinions were obtained in April 2011, August 2015, September 2016, January 2017, and August 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Service Connection - Gout

The Veteran seeks entitlement to service connection for gout, which he asserts is due to his service in Vietnam, or is caused or aggravated by his service-connected diabetes.  See, e.g., September 2008 Notice of Disagreement, June 2009 VA Form 9, December 2010 Hearing Transcript, pp. 26-28, and March 2017 statement.  However, for the reasons discussed below, the evidence is against the Veteran's claim.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. § 1131(2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury, by demonstrating (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995); Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has a diagnosis of gout, satisfying the first service connection element.  See April 2011 VA examination report.

Service treatment records are silent for reports of joint trouble or signs or symptoms of gout.  Moreover, upon evaluation at separation from service, the Veteran's upper extremities, lower extremities, and feet were clinically normal and he expressly denied arthritis or rheumatism; bone, joint or other deformity; and foot trouble.  See November 1969 separation exam and report of medical history.  In his September 2008 Notice of Disagreement, the Veteran reported that his feet were always wet while he was in Vietnam, which caused his gout.  During the December 2010 hearing, the Veteran said he had gout for many years but denied having it during service; yet he later asserted that he had gout during service.  See December 2010 Hearing Transcript, pp. 26-28, and March 2017 statement.  Although the Veteran has presented inconsistent statements regarding whether he experienced gout during service, the Veteran's feet being wet during service is consistent with the places and circumstances of his service, meeting the second Hickson element.  38 U.S.C. § 1154(b) (2012).  Additionally, as the Veteran is service-connected for diabetes, he has met the second Wallin element.  

With respect to nexus evidence, the record contains only negative opinions.

According to the April 2011 VA examination report, the Veteran reported that his gout began in the late 1990s.  The examiner opined that based on the available medical records, medical literature, and her clinical experience, there was no available medical literature to support a finding that the Veteran's gout was caused or aggravated by diabetes mellitus.  

In an August 2015 opinion, a VA examiner noted the Veteran reported he was diagnosed with gout for the past seven years.  She opined that the Veteran's gout was less likely than not related to active service or caused or aggravated by the Veteran's service-connected diabetes.  The examiner observed that gout was caused by high uric acid levels and was usually associated with obesity and diet, noting that the Veteran had a body max index of 41.5.  The examiner concluded that there was no etiological or pathophysiological association between gout and the Veteran's service-connected conditions.

Another VA opinion was obtained in September 2016.  The examiner observed that the Veteran's in-service medical record was silent for any gout complaints, including his separation examination and report of medical history.  He noted that the Veteran's initial VA contact in 1998 was silent for complaints related to gout.  From this he concluded that there was no objective evidence of any continuity of gout symptoms, since service or otherwise, that would provide a nexus between the Veteran's currently reported gout symptoms and the Veteran's active military service activities.  The examiner further noted that it had been 47 years since the Veteran separated from the military, and other unknown intercurrent events could have played a role or roles in development of current gout condition.  

In a January 2017 addendum opinion, the examiner wrote that gout is the result of excess production of uric acid by the body as well as the accumulation of these deposits within the mostly weight bearing joints.  He explained that this excess production and deposition of uric acid is not directly connected to the endocrinological condition associated with the abnormal blood sugar of diabetes.

In August 2017 VA obtained an opinion from the September 2016 examiner.  The examiner wrote that there was no evidence of gout while the Veteran was on active duty, and that gout becomes more common over time with aging.  He further explained that there were other triggers over time, including environmental, work, and the consumption of certain foods, beverages, and inhaled products.  The examiner further opined that there was no supportive evidence that the Veteran's service-connected diabetes would aggravate a metabolic disorder such as gout.  

These opinions are consistent with the evidence of record and based on a review of the Veteran's claims file, reported history, and current medical literature; therefore the Board affords this medical evidence significant probative value.  

The Board considered the Veteran's statements indicating that his gout resulted from his time in service.  See September 2008 Notice of Disagreement and June 2009 VA Form 9.  However, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  

To the extent that the Veteran asserts he experienced gout during service, the Veteran has offered conflicting statements regarding the onset of his gout.  In his April 2011 VA examination he reported the onset of gout in the late 1990s, and during his August 2015 VA examination he reported having gout for the past seven years.  Additionally, the Veteran testified that he had gout for many years, but stated he did not have it during service.  See December 2010 Hearing Transcript, pp. 26-28.  Yet in a March 2017 statement, the Veteran wrote that he had gout during service, and was "foolishly optimistic" about military doctors because he did not know what gout was but that it was very painful.  Given these conflicting statements regarding the onset of his gout, the Board finds the objective medical opinions detailed above, when considered together and in the context of the entire record, to be the most probative evidence regarding a relationship between the Veteran's gout and service or service-connected disabilities.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).

Accordingly, as the preponderance of the evidence is against the claim, service connection for gout must be denied.


ORDER

Entitlement to service connection for gout is denied.


REMAND

Additional clarification is necessary with respect to the Veteran's hypertension and headaches claims.

Regarding hypertension, the Veteran has asserted that his condition is due to exposure to herbicide agents in Vietnam.  See March 2017 statement.  To date, no examiner has commented on whether the Veteran's hypertension is the result of that exposure.  The Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012, confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

The Board also observes that the August 2015 hypertension opinion was based in part on the Veteran's hypertension diagnosis preceding the Veteran's diabetes diagnosis.  In Frost v. Shulkin, 29 Vet. App. 131 (2017), the US Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.310 contains no temporal requirement that the primary condition be service-connected, or even diagnosed, at the time the secondary condition was incurred.  In light of this precedential decision, additional clarification is necessary regarding the Veteran's relationship between the Veteran's diabetes and his claimed hypertension.  

For the sake of clarity and to benefit the opining physician, the Board observes that the September 2016 opinion indicated that the Veteran's initial VA contact in 1998 was silent for hypertension.  However, VA medical records from 1998 indicate the presence of hypertension at that time.  See March 4, 1998 record noting the existence of the condition, and July 9, 1998 record indicating the Veteran had a history of uncontrolled hypertension.  

As for the Veteran's headaches claim, the Veteran contends that his headaches were incurred in service as the result of combat injuries sustained when a landmine exploded nearby blasting him headfirst into the ground, or are caused or aggravated by his service-connected anxiety disorder.  See September 2008 Notice of Disagreement and December 2010 Hearing Transcript (pp. 18-19); see also April 2017 Appellate Brief, pg. 3.  The Veteran's records corroborate the landmine explosion and resulting shrapnel injury to the left eye and laceration of the jaw.  

Although 38 U.S.C. § 1154(b) (2012) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  38 U.S.C. § 1154(b) (2012).  

To date no examiner has commented on the relationship between the Veteran's headaches and his reported in-service injuries, beyond noting the gap in time between service and the Veteran's earliest reports of headaches.  With respect to secondary service connection, the January 2017 opinion indicated that headaches could be triggered by, among other factors, emotional stressors, but then concluded there was no predominant cause that would lend itself to that of an anxiety trigger taking precedence.  Given the incongruence between these opinions, additional clarification is necessary.  The Board further observes that a March 2017 VA psychiatric note indicated the Veteran was to be restarted on paroxetine for his anxiety, the side-effects of which were noted to include headaches.  See March 16, 2017 Psychiatry Medication Management Note.  Thus, comment is necessary on this factor as well.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate physician for an addendum regarding the Veteran's hypertension claim.  If the physician determines that the Veteran should be provided another VA examination, one should be scheduled.

The physician should review the entire claims file, to include this remand, and respond to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, to include the Veteran's presumed herbicide agent exposure.

b.  Whether hypertension is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

c.  Whether hypertension is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

In formulating the requested opinion, the clinician should address the findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See Veterans and Agent Orange: Update 2006, Institute of Medicine 557-60 (2007); Veterans and Agent Orange: Update 2010, Institute of Medicine 694, 697 (2011), Veterans and Agent Orange: Update 2012, Institute of Medicine 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a direct connection; therefore, an opinion as to the likelihood is requested.  Relevant points addressed in the examination report may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Forward the claims file to an appropriate physician for an addendum regarding the Veteran's headaches claim.  If the physician determines that the Veteran should be provided another VA examination, one should be scheduled.

The physician should review the entire claims file, to include this remand, and respond to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's headaches are caused by or related to active military service, to include the Veteran's exposure to a landmine blast and landing on his head after being thrown from the explosion.  See December 2010 Hearing Transcript, pp. 18-19.

b.  Whether the Veteran's headaches are at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected anxiety disorder, to include the treatment thereof; 

c.  Whether the Veteran's headaches are at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected anxiety disorder, to include the treatment thereof.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anxiety disorder.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the addendum opinions to ensure they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


